DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/12/2021 is acknowledged and entered by the Examiner. Claims 1 and 4 have been amended. Claims 1-6 are currently pending in the instant application.  
The objection to the specification is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-6 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 10/12/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious an effervescent detergent tablet and a method of making said tablet comprising all the claimed ingredients within the claimed proportions as recited in claims 1 and 4. Therefore, claims 1 and 4 are allowable over the prior art of record. Claims 2-3 and 5-6 directly or indirectly depend from claims 1 and 4 and are allowable based on their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761